Citation Nr: 1604017	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-32 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for cervical spondylosis with referred pain to shoulder and right arm and, if so, whether service connection for a cervical spine disorder is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in a February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which reopened the Veteran's claim and confirmed and continued the prior denial. Jurisdiction of the Veteran's claim was transferred to the RO in Philadelphia, Pennsylvania, in May 2010.
 
In November 2015, the Veteran and his significant other testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.
 
The Board notes that, at the above hearing, the Veteran submitted additional evidence in support of his claim and waived agency of original jurisdiction (AOJ) consideration of such evidence.  See 38 C.F.R. § 20.1304(c) (2015).  In addition, the undersigned Veterans Law Judge agreed to hold the record open for 30 days until December 18, 2015, for the receipt of additional evidence in support of the Veteran's claim.  The Veteran has submitted additional evidence, including private medical records, in support of his claim without a waiver of AOJ consideration.  However, as the Board herein is granting the Veteran's petition to reopen his claim for entitlement to service connection for cervical spondylosis with referred pain to shoulder and right arm, there is no prejudice to the Veteran in the Board proceeding with such action.  Furthermore, as the reopened claim is being remanded, the AOJ will have an opportunity to review the newly received evidence in the readjudication of such matter. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The claim for entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in September 2009, the Board denied the Veteran's claim of entitlement to service connection for cervical spondylosis with referred pain to the right arm and shoulder.

2.  Evidence added to the record since the final September 2009 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cervical spondylosis with referred pain to the right arm and shoulder.


CONCLUSIONS OF LAW

1.  The September 2009 Board decision that denied the Veteran's claim of entitlement to service connection for cervical spondylosis with referred pain to the right arm and shoulder is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2009) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cervical spondylosis with referred pain to the right arm and shoulder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for cervical spondylosis with referred pain to the right arm and shoulder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a May 2007 rating decision, the RO denied service connection for cervical spondylosis with referred pain to the right arm and shoulder.  Thereafter, the Veteran perfected an appeal to such denial and, in September 2009, the Board denied service connection for the Veteran's claimed cervical spine disorder.  

In its decision, the Board acknowledged the Veteran's contentions regarding the in-service incident when he was thrown down the stairs, and that he had pain in his neck and shoulder since that incident.  However, it was noted that service treatment records reflected only one report of neck pain after sleeping next to a fan, and that he was subsequently diagnosed and treated for acute torticollis.  His September 1968 service discharge examination was negative for any neck or cervical spine disorder.  The Board found that post-service medical evidence did not reflect any neck problems until July 2005, over thirty-six years after the Veteran's discharge from service, and that the Veteran confirmed that he did not seek treatment during that time.  
 
In addition, the Board noted that the only medical evidence of record relating the Veteran's cervical spine disorder to service was a January 2007 private treatment record; however, the private physician did not indicate that he reviewed the Veteran's claims file, and apparently based his opinion on the Veteran's statements regarding the incident in service, which the Board ultimately found to be not credible.
 
The Board concluded that, given the absence of any relevant abnormal findings until decades post-service and the lack of a probative medical opinion indicating a nexus between the Veteran's current disorder and service, the preponderance of the evidence weighed against the Veteran's claim.

The Veteran was advised of the Board's decision in September 2009.  However, as he subsequently notified the Board of a new address, he was sent a second copy of the decision in November 2009.  He was also provided with a copy of his appellate rights, but he did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court), nor has he requested reconsideration of such decision.  Therefore, the September 2009 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2009) [(2015)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the September 2009 Board decision includes a private medical record from M.L.H., M.D., reflecting her opinion that, while she could not ascertain the cause of his neck problem, the Veteran's cervical spine disorder was certainly very consistent with his report of trauma in the service and his history of symptoms beginning at that time.

Additionally, a private medical opinion dated in March 2011 from A.T., M.D., reflected his opinion that the Veteran's neck pain and cervical spine degenerative disease were more likely than not the result of the injury that he suffered while in military service in March 1967.  The private provider noted that he had reviewed the Veteran's electronic medical record, including his own five notes dating back to a consultation in July 2009, and the additional information the Veteran provided in a letter of February 2011.

In his substantive appeal filed in April 2015, the Veteran indicated that, after the incident in service when he was thrown down the stairs, he chose to go back to his room and rest in front of a fan instead of getting treatment immediately.  The following day, he was sent to seek treatment for his neck after his superior observed his discomfort.  He was diagnosed with torticollis.

Testimony from the Veteran's November 2015 hearing is now part of the record as well.  At this hearing, he indicated that he regularly avoided tasks and situations that caused him pain in his neck and right shoulder, and that it was for this reason that he did not seek treatment until many years after service.  In other words, he restricted his own activity so as to not aggravate the injury.  The Veteran also explained the he had a fear of needles and surgery and that, despite flare-ups of his neck and right shoulder disorder occurring monthly, he wanted to avoid treatment.  The Veteran also clarified that his post-service injury in 1970 was to the lower back rather than the neck.  The Veteran's significant other also testified at the hearing and indicated that he reported the in-service injury to her at the time it happened.  Specifically, she indicated that she recalled the Veteran telephoning her and explain how he was thrown down the stairs and, as a result, experienced pain in the neck and on the right side.  The Veteran's significant other also corroborated his testimony in regard to a continuity of symptomatology. 

The Board finds that the treatment records, opinions, and lay statements are new evidence in that they were received since the September 2009 Board decision.  Furthermore, pursuant to Justus, supra, their credibility is presumed for the purpose of reopening the claim.  In addition, the Board finds that they are material because this new evidence supports unsubstantiated facts necessary to grant service connection, by providing an opinion that the Veteran's current cervical spine disorder is consistent with the incident described by the Veteran and by providing lay evidence as to why the Veteran did not seen treatment in service or for many years following service.  Thus, the Board finds that the newly submitted evidence is new and material evidence and the claim of entitlement to service connection for cervical spondylosis with referred pain to shoulder and right arm is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for cervical spondylosis with referred pain to shoulder and right arm; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In connection with his reopened claim, the Veteran was provided with a VA examination in September 2014.  The examiner noted that the Veteran returned to duty immediately after the reported incident in service and finished his tour, with no neck complaints noted at time of discharge.  In addition, he worked in a steel mill as a laborer for two years after discharge performing heavy work, and that no symptoms were noted in 2004 even though the Veteran reported symptoms since the original incident.  The examiner opined that, in view of the above, it was unlikely that the fall in service resulted in his current symptoms, signs, and diagnoses.  Finally, he stated that it was "also as likely as not that he has neck, shoulder and muscle strain of the arm from the fall and no radiculopathy has been described in the records I reviewed or in my exam."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2014 examination is inadequate for the following reasons. 

The examiner based his opinion that it was unlikely that the Veteran's neck disorder was related to service on the absence of complaints of neck pain in service and for many years following service; however, the Veteran has provided testimony asserting that he avoided activities that exacerbated his neck pain, and for this reason did not complain of neck pain prior to his seeking treatment.  Furthermore, both he and his significant other testified to a continuity of symptomatology since his military service.  An opinion must be provided addressing these contentions.  In addition, the language used in the examiner's opinion is unclear.  After opining that it was unlikely that his current signs and symptoms are related to service, the examiner then appeared to opine that he has neck, shoulder, and muscle strain of the arm that were related to his fall in service.  This statement is inconsistent with the rest of the opinion, and therefore requires clarification.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's September 2014 examination regarding his cervical spine disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disorder had its onset during, or is otherwise related to any incident of active duty, to include the Veteran's alleged fall down the stairs.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran manifested arthritis of the cervical spine within one year of his service discharge in November 1968, i.e., by November 1969, and, if so, describe the manifestations.

In offering the aforementioned opinions, the examiner should address the Veteran's testimony at his hearing that the reason he did not seek treatment for or complain of cervical spine pain in the years after service was that he was able to avoid activities that aggravated his neck pain.  He also indicated that he had a fear of needles and surgery and that, despite flare-ups of his neck and right shoulder disorder occurring monthly, he wanted to avoid treatment.  Furthermore, the examiner should address the Veteran's and his significant other's testimony that he has had a continuity of symptomatology since military service.  

In addition, the examiner should provide an explanation for the apparent inconsistency in the opinion that it was "also as likely as not that he has neck, shoulder and muscle strain of the arm from the fall."

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for neck pain in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence submitted by the Veteran in December 2015.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


